NOT RECOMMENDED FOR PUBLICATION
                               File Name: 16a0635n.06

                                         No. 16-3403


                         UNITED STATES COURT OF APPEALS                              FILED
                              FOR THE SIXTH CIRCUIT                            Nov 30, 2016
                                                                           DEBORAH S. HUNT, Clerk
THEODORE LUCIO, et al.                                 )
                                                       )
       Plaintiffs-Appellants,                          )
                                                       )
                                                              ON APPEAL FROM THE
v.                                                     )
                                                              UNITED STATES DISTRICT
                                                       )
                                                              COURT FOR THE
LEVY ENVIRONMENTAL SERVICES                            )
                                                              NORTHERN DISTRICT OF
COMPANY, et al.                                        )
                                                              OHIO
                                                       )
       Defendants-Appellees.                           )
                                                       )



BEFORE:       NORRIS, GIBBONS, and ROGERS, Circuit Judges.

       PER CURIAM. In this diversity employee-injury case, plaintiff Theodore Lucio appeals

the grant of summary judgment for defendant Levy Environmental Services Company and its

affiliated entities. Lucio fell from a slag-mill tower owned by Levy and suffered serious and

permanent injuries. He received Ohio workers’ compensation benefits, but also brought suit

against Levy under Ohio Rev. Code § 2745.01, which allows an employee to recover outside the

workers’ compensation system for an employer’s intentional tort. The district court excluded the

opinion of Lucio’s expert in part, and granted summary judgment for lack of evidence of intent

to injure on the part of Levy. After carefully reviewing the record, the applicable law, and the

parties’ briefs, we conclude that the district court’s opinion correctly sets out the facts and

governing law. Because this court’s issuance of a full opinion would serve no jurisprudential

purpose and would be duplicative, we affirm on the basis of the well-reasoned opinion of the
No. 16-3403, Theodore Lucio et al. v. Levy Environmental Srvs. Co. et al.


district court. Lucio v. Levy Environmental Services Co., No. 3:14CV1849, 2016 WL 1110244

(N.D. Ohio Mar. 22, 2016).




                                              -2-